     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 1 of 28 Page ID #:2260



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
18
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
19                                             DEFENDANT MICHAEL JOHN AVENATTI’S
                      v.                       MOTION FOR RECONSIDERATION OF BAIL
20                                             PENDING TRIAL
     MICHAEL JOHN AVENATTI,
21
                Defendant.
22

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its opposition to defendant MICHAEL JOHN

28   AVENATTI’s motion for reconsideration of bail pending trial (CR 125).
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 2 of 28 Page ID #:2261



 1         This opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: March 27, 2020                Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9
                                           JULIAN L. ANDRÉ
10                                         BRETT A. SAGEL
                                           Assistant United States Attorney
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 3 of 28 Page ID #:2262



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   I.    INTRODUCTION...................................................1

 4   II.   FACTUAL AND PROCEDURAL BACKGROUND..............................3

 5   III. ARGUMENT.......................................................4

 6         A.    The Court’s Authority to Temporarily Release a
                 Defendant Pursuant to 18 U.S.C. § 3142(i) Is Limited
 7               To Extraordinary Circumstances and Must Be Based on an
                 Individualized Determination..............................4
 8
           B.    Defendant Has Not Met His Burden to Establish That
 9               There Is “Another Compelling Reason” for Defendant’s
                 Release...................................................6
10
                 1.    Defendant Is Not at a High-Risk of Severe Illness
11                     Because of a Prior Instance of Pneumonia.............7

12               2.    Defendant Has Failed to Demonstrate That He Is
                       Currently Suffering from Any Serious Medical
13                     Condition............................................8

14               3.    Defendant Has Not Cited Any Case in Which a
                       Similarly Situated Defendant Was Released Under
15                     Section 3142(i).....................................10

16         C.    MCC New York and the BOP Have Been Successful in
                 Limiting the Impact and Spread of COVID-19...............14
17
           D.    Defendant Has Failed to Address the Custody Issues
18               Specifically Identified by the Court or Propose
                 Appropriate Conditions of Temporary Release..............15
19
                 1.    Defendant Has Not Identified an “Appropriate
20                     Person” Into Whose Custody Defendant Should Be
                       Released............................................15
21
                 2.    Defendant Has Not Identified an Appropriate
22                     Location Where He Could Reside While on Temporary
                       Release.............................................15
23
                 3.    Defendant Has Failed to Identify Additional
24                     Conditions that Would Warrant Temporary Release.....18

25         E.    Any Release Should Be Conditioned on a Health
                 Screening and Defendant’s Compliance with Government
26               Orders Regarding COVID-19................................22

27   IV.   CONCLUSION....................................................23

28

                                              i
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 4 of 28 Page ID #:2263



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   In re Manrique,
          3:19-mj-71055-MAG,
 5        2020 WL 1307109 (N.D. Cal. Mar. 19, 2020).....................11

 6   United States v. Birbragher,
          No. 07-CR-1023, 2008 WL 1883504 (N.D. Iowa Apr. 25, 2008)......5
 7
     United States v. Copeland,
 8        No 2:05-CR-135-DCN, ECF No. 662 (D.S.C. Mar. 24, 2020)........11

 9   United States v. Cox,
          No. 2:19-CR-271-RFB,
10        ECF No. 32 (D. Nev. Mar. 27, 2020).....................4, 16, 17

11   United States v. Diaz-Hernandez,
          943 F.3d 1196 (9th Cir. 2019)..................................4
12
     United States v. Dupree,
13        833 F. Supp. 2d 241 (E.D.N.Y. 2011)............................5

14   United States v. Little,
          No. 1:20-CR-57-GBD, ECF No. 105 (S.D.N.Y. Mar. 24, 2020)......12
15
     United States v. Martin,
16        CR No. PWG-19-140-13,
          2020 WL 1274857, *3 (D. Md. Mar. 17, 2020).................4, 22
17
     United States v. Matthaei,
18        No. 1:19-CR-243-BLW, ECF No. 30 (D. Idaho Mar. 16, 2020)......12

19   United States v. Michaels,
          SA CR No. 16-76-JVS,
20        ECF No. 1061 (C.D. Cal. Mar. 26, 2020)....................12, 13

21   United States v. Perez,
          No. 1:19-CR-297, ECF No. 62 (S.D.N.Y. Mar. 19, 2020)..........11
22
     United States v. Rebollo-Andino,
23        312 Fed. Appx. 346 (1st Cir. 2009).............................5

24   United States v. Rodriguez,
          SA CR No. 11-148-JVS,
25        ECF No. 2021 (C.D. Cal. Mar. 21, 2020)........................14

26   United States v. Stephens,
          No. 15-CR-95 (AJN) (S.D.N.Y.).............................10, 15
27
     United States v. Wages,
28        271 Fed. Appx. 726 (10th Cir. 2008)............................5

                                             ii
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 5 of 28 Page ID #:2264



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL STATUTES
 4   18 U.S.C. § 3142(g)..............................................4, 5

 5   18 U.S.C. § 3142(i)............................................passim

 6   18 U.S.C. § 3148(b)..........................................5, 6, 19

 7   MISCELLANEOUS
 8   American Lung Association, Top Story: COVID-19,
          available at https://www.lung.org/blog/update-covid-19.........8
 9
     Bureau of Prisons, About Our Facilities: Completing the
10        Transition, available at
          https://www.bop.gov/about/facilities/residential_reentry_ma
11        nagement_centers.jsp..........................................17

12   Centers for Disease Control, Coronavirus Disease 2019 (COVID-
          19): Are You At Higher Risk For Severe Illness?,
13        available at https://www.cdc.gov/coronavirus/2019-
          ncov/specific-groups/high-risk-complications.html..............7
14
     CNN, White House Public Health Expert Says Anyone Who Recently
15        Left New York Should Self-Quarantine (Mar. 25, 2020),
          available at
16        https://www.cnn.com/2020/03/24/politics/coronavirus-new-
          york-self-quarantine/index.html...............................22
17
     Federal Bureau of Prisons, COVID-19 Coronavirus (updated daily
18        at 12pm Pacific),
          available at https://www.bop.gov/coronavirus/index.jsp........14
19
     World Health Organization, Report of the WHO-China Joint Mission
20        on Coronavirus Disease 2019 (COVID-19),
          available at https://www.who.int/docs/default-
21        source/coronaviruse/who-china-joint-mission-on-covid-19-
          final-report.pdf...............................................7
22

23

24

25

26

27

28

                                            iii
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 6 of 28 Page ID #:2265



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant MICHAEL JOHN AVENATTI (“defendant”) is a healthy 49-

 4   year-old man who, after he committed crimes and hid assets while on

 5   pre-trial supervision, this Court found to be an “ongoing danger”

 6   that was “real and palpable.”        Therefore, the Bail Reform Act

 7   required his detention pending trial. (CR 121 at 1.)            Based solely on

 8   his placement at a detention facility in the Southern District of New

 9   York (“SDNY”) -- where he was recently convicted of three federal

10   felonies -- defendant now seeks indefinite release, into a pandemic,

11   based on speculative fears about an uncontained COVID-19 outbreak in

12   his facility.     Defendant offers no evidence that being inside of a

13   Bureau of Prison (“BOP”) facility is more dangerous -- to him -- than

14   being outside one.      But the danger to the community from such a

15   release is immense, and the logic of defendant’s request is

16   staggering.     COVID-19 does not demand the mass release of healthy

17   pre-trial detainees.      The Bail Reform Act requires defendant’s pre-

18   trial detention, and 18 U.S.C. § 3142(i) provides no applicable

19   exception.    His request for reconsideration must be denied.

20         Defendant’s most recent motion for reconsideration (CR 125)

21   fails to provide any legitimate basis for the Court to reconsider its

22   prior ruling and grant defendant temporary release under 18 U.S.C.

23   § 3142(i).    Indeed, defendant has largely failed to even address the

24   specific issues identified by this Court in its March 25, 2020,

25   Order.    (CR 123.)

26         First, the Bail Reform Act requires the Court to conduct an

27   individualized assessment when evaluating whether to detain a

28   defendant or grant bail.       The temporary release provision in 18
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 7 of 28 Page ID #:2266



 1   U.S.C. 3142(i) is no different.        To be entitled to temporary release

 2   under § 3142(i), a defendant bears the burden of demonstrating that

 3   his or her release is “necessary.”           Although courts have on occasion

 4   temporarily released defendants with proven “serious medical

 5   conditions,” generalized and speculative arguments regarding

 6   potential harms cannot be and are not enough.

 7         Second, here, defendant has again failed to demonstrate that

 8   there is a “compelling reason” for defendant to be released from

 9   custody.    Instead, the reasons defendant presents are mundane -- true

10   of essentially any pretrial detainee housed during the current

11   public-health crisis.      Crucially, defendant has not presented any

12   evidence that he is personally at a higher-risk of serious

13   complications if he were to contract COVID-19 than the general

14   population or other pretrial detainees.          Although defendant has

15   claimed that he suffered from pneumonia of an unknown severity

16   approximately six months ago, defendant has never presented any

17   evidence or information demonstrating that he is currently suffering

18   from any ongoing respiratory issues.          Nor has defendant presented any

19   evidence demonstrating that a single past-instance of pneumonia

20   places defendant at a higher risk of adverse consequences from COVID-

21   19.   Indeed, defendant’s position is inconsistent with the current

22   guidance from the Centers for Disease Control and Prevention (“CDC”),

23   World Health Organization (“WHO”), and other public-health

24   organizations, which identifies significantly older individuals and

25   those individuals with “chronic lung diseases” or other chronic

26   underlying health conditions as being at high-risk of complications

27   from COVID-19.

28

                                              2
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 8 of 28 Page ID #:2267



 1         Moreover, defendant has not cited any case in which a court has

 2   determined that a healthy 49-year-old man should be released under

 3   § 3142(i) due to his potential exposure to COVID-19.            To the

 4   contrary, consistent with the CDC and WHO guidance regarding COVID-

 5   19, all of the cases cited by defendant involved significantly older

 6   defendants with serious and chronic health conditions, such as

 7   chronic obstructive pulmonary disease (“COPD”).           And defendant

 8   completely ignores the numerous other cases in which federal courts

 9   throughout this country, including this one, have declined to grant

10   release based on generalized and speculative fears of a COVID-19

11   outbreak at BOP facilities.

12         Third, defendant has again failed to identify the “party or

13   parties into whose ‘custody’ he should be released,” despite the

14   Court explicitly instructing defendant to do so.           Instead, defendant

15   requests that he placed into a hypothetical halfway house, while

16   providing no evidence that he would be any less likely to contract

17   COVID-19 in such a facility.        Defendant also failed to provide

18   adequate additional terms of release to support his motion and ensure

19   the safety of the community.

20         Although there may be limited circumstances in which a temporary

21   release of a defendant under § 3142(i) is appropriate due to the

22   nationwide COVID-19 pandemic, defendant’s case is not one of them.

23   His motion for reconsideration should be denied.

24   II.   FACTUAL AND PROCEDURAL BACKGROUND
25         The procedural background and relevant facts of this case are

26   set forth in the government’s prior opposition to defendant’s request

27   for bail pending trial (CR 120), and incorporated by reference

28   herein.

                                              3
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 9 of 28 Page ID #:2268



 1   III. ARGUMENT
 2           A.   The Court’s Authority to Temporarily Release a Defendant
                  Pursuant to 18 U.S.C. § 3142(i) Is Limited To Extraordinary
 3                Circumstances and Must Be Based on an Individualized
                  Determination
 4

 5           The Court specifically requested that the parties address the

 6   “nature and extent” of the Court’s authority to grant release under

 7   § 3142(i) solely on the basis of “another compelling reason.”              (CR

 8   123.)

 9           As concerning as the COVID-19 pandemic is, the Court’s

10   consideration “must in the first instance be an individualized

11   assessment of the factors identified by the Bail Reform Act.”              United

12   States v. Martin, CR No. PWG-19-140-13, 2020 WL 1274857, *3 (D. Md.

13   Mar. 17, 2020).     Categorical grants or denials of bail, untethered

14   from an individualized determination, are impermissible.            United

15   States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir. 2019).              That

16   is because “the Bail Reform Act mandates an individualized evaluation

17   guided by the factors articulated in § 3142(g).”           Id.   Section

18   3142(i)’s temporary release provision is no different -- “whether

19   temporary release under § 3142(i) is proper requires the

20   individualized analysis of the facts of each case.”            Order, United

21   States v. Cox, No. 2:19-CR-271-RFB, ECF No. 32 at 4-8 (D. Nev. Mar.

22   27, 2020) (finding that a 60-year-old defendant with diabetes did not

23   present a “compelling reason” for release under § 3142(i).)

24           Under § 3142(i), a judicial order may “permit the temporary

25   release” of a defendant “to the custody of a United States marshal or

26   another appropriate person” if the judicial officer “determines such

27   release to be necessary for preparation of the person’s defense or

28   for another compelling reason.”        Defendant bears the burden to show

                                              4
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 10 of 28 Page ID #:2269



 1    that temporary release is “necessary” under this provision.            United

 2    States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011).            Release

 3    under § 3142(i) is intended for “extraordinary circumstances,” which

 4    are exceedingly rare.      United States v. Rebollo-Andino, 312 Fed.

 5    Appx. 346, 348 (1st Cir. 2009).

 6          Specifically, “it is a rare case in which health conditions

 7    present an ‘exceptional reason’” justifying release where detention

 8    would otherwise be warranted.       See, e.g., United States v. Wages, 271

 9    Fed. Appx. 726, 728 (10th Cir. 2008) (applying 18 U.S.C. § 3145(c);

10    collecting cases).     Although courts have occasionally found a

11    defendant’s own serious medical condition to justify temporary

12    release, such decisions must be based on a careful and individualized

13    analysis of the defendant’s personal circumstances.           See, e.g.,

14    United States v. Birbragher, No. 07-CR-1023, 2008 WL 1883504, at *2

15    (N.D. Iowa Apr. 25, 2008) (collecting cases regarding serious medical

16    issues justifying temporary release, such as a terminal AIDS

17    diagnosis or life-threatening gunshot wounds); infra Section III.B.3

18    (discussing recent COVID-19 cases).

19          The mere fact that defendant is in custody during a pandemic is

20    not an “exceptional reason” justifying temporary release.            Wages, 271

21    Fed. Appx. at 728.     Nor does the COVID-19 pandemic require the Court

22    to disregard 18 U.S.C. § 3148(b)’s statutory presumption that

23    defendant poses a danger to the safety of the community or require

24    the Court to ignore the other § 3142(g) factors that would warrant a

25    defendant’s continued detention.        Yet, as discussed herein, defendant

26    has failed to present any individualized facts demonstrating that his

27    release from custody is appropriate, let alone “necessary.”            Instead,

28

                                              5
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 11 of 28 Page ID #:2270



 1    defendant continues to rely on generalized assertions that apply to

 2    all pretrial detainees equally.

 3          Finally, the government notes that detention in this case is

 4    required under 18 U.S.C. § 3148(b).         Whereas § 3142 contains a

 5    temporary release provision, § 3148 does not.          Detention under

 6    § 3148(b) is mandatory when, as was the case here, a court finds

 7    probable cause to believe that defendant committed crimes while on

 8    pretrial release and there are no conditions that will assure the

 9    safety of the community.      Section 3142’s provisions only apply in the

10    revocation context when a court finds “there are conditions of

11    release that will assure that the person will not flee or pose a

12    danger to the safety of any other person or the community, and that

13    the person will abide by such conditions,” 18 U.S.C. § 3148(b), a

14    finding this Court has not made (CR 121).         And defendant has not

15    cited to a single case in which a defendant whose bond was revoked

16    under § 3148(b) was later granted temporary release under § 3142(i).

17          B.    Defendant Has Not Met His Burden to Establish That There Is
                  “Another Compelling Reason” for Defendant’s Release
18

19          Defendant has again failed to meet his burden to establish that

20    there is a “compelling reason” for the Court to temporarily release

21    defendant under § 3142(i).       Defendant is at no more risk of

22    contracting COVID-19 than any other pretrial detainee at Metropolitan

23    Correctional Center in New York (“MCC New York”).           Defendant is at no

24    greater risk of serious illness from COVID-19 because he suffered

25    from pneumonia six months ago.       And he provides no evidence that he

26    is any more at risk of contracting COVID-19 in custody at MCC New

27    York than in the hypothetical halfway house where he proposes to

28    reside.

                                              6
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 12 of 28 Page ID #:2271



 1                1.   Defendant Is Not at a High-Risk of Severe Illness
                       Because of a Prior Instance of Pneumonia
 2

 3          Defendant’s request to be granted bail here is based largely on

 4    the false premise that defendant is at high-risk of severe illness

 5    from COVID-19 because he previously had pneumonia.           Defendant’s claim

 6    is based solely on the argument of counsel (CR 125 at 5), and is

 7    inconsistent with the publicly available information and literature

 8    regarding COVID-19.

 9          According to the CDC and WHO, individuals who are at higher-risk

10    of severe illness from COVID-19, include the following:

11               People aged “65 years and older”
12               People with “chronic lung disease or moderate to severe
13                asthma”

14               People who have “serious heart conditions”
15               People who are “immunocompromised,” including those
16                undergoing cancer treatment

17               People with “sever obesity” or certain underlying medical
18                conditions, such as “diabetes, renal failure, or liver

19                disease.”

20    See Centers for Disease Control, Coronavirus Disease 2019 (COVID-19):

21    Are You At Higher Risk For Severe Illness?, available at

22    https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-

23    complications.html (emphasis added); see also World Health

24    Organization, Report of the WHO-China Joint Mission on Coronavirus

25    Disease 2019 (COVID-19), pg. 12, available at

26    https://www.who.int/docs/default-source/coronaviruse/who-china-joint-

27    mission-on-covid-19-final-report.pdf (“Individuals at highest risk

28    for severe disease and death include people aged over 60 years and

                                              7
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 13 of 28 Page ID #:2272



 1    those with underlying conditions such as hypertension, diabetes,

 2    cardiovascular disease, chronic respiratory disease and cancer.”)

 3    (emphasis added).

 4          Defendant does not fall within any of the high-risk categories

 5    identified by the CDC, WHO, and other public-health organizations.

 6    Nor has defendant cited any evidence or other credible information

 7    indicating that a single past-incident of pneumonia constitutes

 8    “chronic lung disease” or otherwise places defendant at high-risk of

 9    severe illness or death from COVID-19.         Indeed, contrary to

10    defendant’s claims, organizations such as the American Lung

11    Association have defined “chronic lung disease” to include conditions

12    such as COPD and lung cancer.       See American Lung Association, Top

13    Story: COVID-19, available at https://www.lung.org/blog/update-covid-

14    19.

15                2.   Defendant Has Failed to Demonstrate That He Is
                       Currently Suffering from Any Serious Medical Condition
16

17          Defendant has failed to present any evidence to support the

18    claim that defendant’s health is “compromised” because he previously

19    had pneumonia.     (See CR 125 at 5.)     To support his claim that he had

20    pneumonia, defendant presented a declaration from a friend1 stating

21    that defendant was diagnosed with pneumonia in September 2019, a one-

22    page document from an urgent care facility in Florida, and a message

23    defendant himself posted on Twitter.        (CR 119.)    Although the

24    government does not dispute that defendant had pneumonia in September

25

26          1 Based on publicly available information, the government
      understands that the declarant, Lea Black, is married to Roy Black,
27    the senior partner at Black, Srebnick, Kornspan, and Stumpf, P.A.,
      which is one of the law firms representing defendant in the Southern
28    District of New York. To the best of the government’s knowledge, Ms.
      Black is not a medical professional.
                                         8
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 14 of 28 Page ID #:2273



 1    2019, the evidence presented by defendant does not demonstrate that

 2    defendant currently suffers from any respiratory problems, let alone

 3    a serious respiratory condition.        Crucially, defendant’s initial

 4    application (CR 117), his supplemental brief (CR 119), and his motion

 5    for reconsideration (CR 125) are deficient in the following respects:

 6          1.    Defendant has not presented any medical records or other

 7                credible evidence detailing the severity of the pneumonia

 8                he suffered in September 2019.

 9          2.    Defendant has not presented any evidence demonstrating that

10                the pneumonia he suffered in September 2019 has led to any

11                other negative health implications during the past six

12                months.   Rather, defendant’s bank records reflect that

13                between September 2019 and December 2019, defendant

14                continued to live a very active lifestyle.         (See CR 120,

15                Ex. B.)

16          3.    Defendant has not presented any evidence that he is

17                currently or was previously taking any medication relating

18                to the pneumonia he suffered in September 2019.

19          4.    Defendant has not presented any evidence or information

20                demonstrating that he is currently suffering from any

21                ongoing respiratory issues or other health concerns.

22          5.    Defendant has not presented any evidence that he advised

23                the MCC New York, the Santa Ana Jail, or the BOP that he

24                currently suffers from ongoing respiratory issues or other

25                serious health issues.2      For example, MCC New York has a

26

27          2To the government’s understanding, upon arrest and booking
      into Santa Ana Jail, defendant stated he previously had pneumonia,
28    but did not claim to have any current medical issues or ongoing need
      for medication or treatment.
                                         9
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 15 of 28 Page ID #:2274



 1                pulmonary and respiratory clinic, which allows inmates with

 2                chronic respiratory issues to seek medical care from

 3                specialized doctors.     To the best of the government’s

 4                knowledge, defendant has never obtained any medical care

 5                through this clinic.

 6          At bottom, the record before this Court demonstrates that

 7    defendant is a healthy 49-year-old man.         There is no reason to

 8    believe, and defendant has presented no evidence demonstrating, that

 9    he is currently suffering from any serious medical condition or is at

10    a greater risk of serious illness or death than any other pretrial

11    detainee merely because he had pneumonia six months ago.            Indeed,

12    there is no evidence that any medical professional or other qualified

13    individual has concluded that defendant is personally at a higher-

14    risk of severe illness or death should he contract COVID-19.

15                3.   Defendant Has Not Cited Any Case in Which a Similarly
                       Situated Defendant Was Released Under Section 3142(i)
16

17          The cases defendant cites in his application for reconsideration

18    also do not support his position that release would be appropriate.

19    To the contrary, the cases defendant cites involve individuals who

20    are at a much higher-risk of serious illness from COVID-19 than

21    defendant and/or do not involve temporary release under § 3142(i).3

22

23

24
            3 Defendant’s motion for reconsideration again relies heavily
25    on the order in United States v. Stephens, No. 15-CR-95 (AJN), 2020
      WL 1295155 (S.D.N.Y. Mar. 19, 2020). As the government and the Court
26    already addressed the applicability of the Stephens decision, the
      government has not addressed it further in this opposition.
27    Defendant’s motion for reconsideration also ignores the numerous
      cases from district judges throughout this country denying temporary
28    release under § 3142(i) based solely on speculative and generalized
      concerns regarding the COVID-19 pandemic.
                                        10
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 16 of 28 Page ID #:2275



 1          For example, United States v. Perez, involved a 65-year-old

 2    defendant with “serious progressive lung disease and other

 3    significant health issues, which place him at a substantially

 4    heightened risk of dangerous complications should he contract COVID-

 5    19 as compared to most other individuals.”          Amended Order, United

 6    States v. Perez, No. 1:19-CR-297, ECF No. 62 (S.D.N.Y. Mar. 19, 2020)

 7    (emphasis added).     Indeed, the district court expressly stated that

 8    the “Order should not be construed as a determination by this Court

 9    that pretrial detention is unsafe or otherwise inappropriate as a

10    general matter or in any other specific case.”          Id.

11          In United States v. Copeland, the court released a 73-year-old

12    defendant under the First Step Act of 2018, in part due to concerns

13    regarding COVID-19.     See Order, United States v. Copeland, No 2:05-

14    CR-135-DCN, ECF No. 662 at 7 (D.S.C. Mar. 24, 2020).           There was,

15    however, no dispute that the defendant in Copeland was at

16    particularly high-risk from COVID-19.         In addition to being 73 years’

17    old, the defendant in Copeland had “adult onset diabetes, is obese,

18    was previously diagnosed with and treated for prostate cancer, and is

19    in need of orthopedic surgery.”        Id.   Additionally, defendant’s

20    sister was a registered nurse and committed to taking care of

21    defendant upon his release.       Id. at 8.

22          Defendant also cites In re Manrique, 3:19-mj-71055-MAG, 2020 WL

23    1307109 (N.D. Cal. Mar. 19, 2020), an extradition matter.            However,

24    in Manrique, the court found that the defendant was particularly

25    “vulnerable” and therefore at serious risk of illness from COVID-19

26    because he was 74 years’ old. Id.

27          The Order in United States v. Matthaei, No. 1:19-CR-243-BLW, ECF

28    No. 30 (D. Idaho Mar. 16, 2020), which defendant cites, is also

                                             11
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 17 of 28 Page ID #:2276



 1    inapplicable.    Matthaei involved a defendant’s request to extend his

 2    self-surrender date 90 days because of COVID-19.           Id.   This request

 3    was unopposed and, unlike here, the defendant in Matthaei suffered

 4    from significant health problems, including COPD, which would place

 5    that defendant at “serious risk of complications from COVID-19.”             Id.

 6          Additionally, the Court must completely disregard defendant’s

 7    citation to United States v. Little, 2020 WL 1439979 (S.D.N.Y. Mar.

 8    24, 2020).    Although defendant attributes a large block quote in his

 9    opposition to the Honorable George B. Daniels, United States District

10    Judge for the Southern District of New York, defendant is actually

11    quoting to a portion of the letter motion for reconsideration of bail

12    the defendant in that case submitted.         See id. at * 1 (“Defendant

13    moves the Court for a bail hearing and an order granting her

14    release.”).    In fact, Judge Daniels denied the defendant’s letter

15    motion in Little.     See id. (“MOTION DENIED”); see also Memo Endorsed

16    Denying Motion for Reconsideration, United States v. Little, No.

17    1:20-CR-57-GBD, ECF No. 105 (S.D.N.Y. Mar. 24, 2020).

18          Finally, although not cited by defendant, the government is

19    aware that this Court recently granted a defendant temporary release

20    under § 3142(i) in United States v. Michaels, SA CR No. 16-76-JVS,

21    ECF No. 1061 (C.D. Cal. Mar. 26, 2020).         There, the Court held that

22    defendant Michaels “is of an age and has medical conditions that

23    place him in the group most susceptible to Covid-19.”            Id.   Michaels

24    stands in stark contrast to defendant’s case.          Notably, the defendant

25    in Michaels is 78 years’ old -- nearly 30 years’ older than defendant

26    AVENATTI.    Additionally, in Michaels, the defendant submitted actual

27    medical records and progress notes demonstrating that he currently

28    suffers from two chronic respiratory diseases: COPD and emphysema.

                                             12
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 18 of 28 Page ID #:2277



 1    Request for Modification of Detention Order, Michaels, SA CR No. 16-

 2    76-JVS, ECF No. 1056 at 3.       Here, defendant has done no such thing.4

 3    The defendant in Michaels also reported difficulty breathing to the

 4    Santa Ana Jail prior to the COVID-19 outbreak.          Id. at 2.    Again,

 5    here, defendant has never presented any evidence demonstrating that

 6    he reported ongoing respiratory issues to BOP, MCC New York, or the

 7    Santa Ana Jail, let alone that he did so prior to the COVID-19

 8    outbreak.

 9          Although the government does not believe that the mere

10    speculative possibility that a defendant could contract COVID-19

11    justifies release under § 3142(i), at a minimum, any such defendant

12    must certainly demonstrate that he is personally at a high-risk of

13    severe illness or death if were to contradict COVID-19.            Defendant

14    has not and cannot do so here.       Defendant is no more at risk than any

15    other similarly situated inmate to contract COVID-19 and defendant

16    does not fall within a higher risk group should he contract COVID-19;

17    therefore, COVID-19 does not provide a “compelling reason” by itself

18    to justify release.5     As a result, the Court should deny defendant’s

19    renewed motion for reconsideration.

20

21

22

23         4 Also of note and in contrast to defendant here, as this Court
      is aware, the defendant in Michaels abided by his conditions of
24    pretrial release for over three years before this Court revoked his
      bail after conviction.
25
           5 As this Court recently stated in another case, “the Covid-19
26    pandemic is gripping the nation. But that is a fate that affects all
      citizens, particularly for those in California, not simply those
27    incarcerated.” United States v. Rodriguez, SA CR No. 11-148-JVS, ECF
      No. 2021 (C.D. Cal. Mar. 21, 2020). The COVID-19 pandemic alone is
28    not sufficient to overlook the requirements of the Bail Reform Act or
      BOP’s extensive efforts to protect its inmates.
                                        13
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 19 of 28 Page ID #:2278



 1          C.    MCC New York and the BOP Have Been Successful in Limiting
                  the Impact and Spread of COVID-19
 2

 3          The government recognizes, as this Court has, that COVID-19 is

 4    rapidly spreading throughout the country, particularly in the greater

 5    New York area.     (CR 123.)    Nevertheless, the BOP has so far been

 6    successful in limiting the spread of COVID-19 at federal facilities,

 7    including at MCC New York.       Although two inmates at MCC New York have

 8    been confirmed to have COVID-19, there are currently no other inmates

 9    or staff members identified to have COVID-19 at the facility.             See

10    Federal Bureau of Prisons, COVID-19 Coronavirus (updated daily at

11    12pm Pacific), available at https://www.bop.gov/coronavirus/index.jsp

12    (last accessed Mar. 27, 2020).

13          As explained in the government’s prior opposition, the BOP and

14    MCC New York have initiated detailed procedures to limit the spread

15    and impact of COVID-19.      (CR 120 at 6-9.)     The fact that only two

16    inmates or staff members at MCC New York has contracted COVID-19 --

17    despite the significant impact the disease is having in the New York

18    area -- is a testament to the BOP’s significant efforts to protect

19    the health and safety of individuals in BOP custody.           Indeed, given

20    the rapid spread of COVID-19 throughout the country, it would be

21    unreasonable and unrealistic to expect that there would be no COVID-

22    19 cases at BOP facilities.       And each individual instance in which an

23    inmate or BOP staff member is diagnosed with COVID-19 should not be

24    used to justify a wholesale release of inmates from that federal

25    facility.

26

27

28

                                             14
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 20 of 28 Page ID #:2279



 1          D.    Defendant Has Failed to Address the Custody Issues
                  Specifically Identified by the Court or Propose Appropriate
 2                Conditions of Temporary Release
 3          When this Court invited defendant to move for reconsideration of

 4    its prior order, the Court explicitly instructed defendant to address

 5    “[t]he specifics of any release . . ., including the party or parties

 6    into whose ‘custody’ he should be released,” and “[f]urther terms of

 7    release . . .”     (CR 123 (emphasis added).)       Nevertheless, defendant’s

 8    application completely fails to provide any “specifics” regarding the

 9    “party or parties into whose ‘custody’ defendant would be released,”

10    or identify any appropriate conditions of release.           This Court should

11    deny defendant’s reconsideration request on this basis alone.

12                1.   Defendant Has Not Identified an “Appropriate Person”
                       Into Whose Custody Defendant Should Be Released
13

14          As this Court has recognized (CR 121; CR 123), under 18 U.S.C.

15    § 3142(i), a detained defendant must be released to the “custody” of

16    a United States marshal or “another appropriate person.”            See also

17    Opinion & Order, Stephens, 2020 WL 1295155 at *2 (“The Court may

18    temporarily release a detained defendant to the custody of an

19    ‘appropriate person’”).      Despite this Court’s explicit instructions,

20    defendant still has not identified a single person, let alone an

21    “appropriate person,” into whose custody defendant could be released.

22    This alone is fatal to defendant’s request.

23                2.   Defendant Has Not Identified an Appropriate Location
                       Where He Could Reside While on Temporary Release
24

25          Although in his previous ex parte application defendant never

26    stated a specific location, defendant proposed living “in California

27    under home detention with an ankle monitor.”          (CR 117.)    Defendant

28    now proposes that he “[r]eside at a half-way house/CTC in Orange or

                                             15
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 21 of 28 Page ID #:2280



 1    Los Angeles counties, placed by Pre-Trial Services/Probation.”             (CR

 2    125 at 6.)    This halfway house appears to be a figment of defendant’s

 3    imagination.

 4          Nothing in defendant’s application discusses what attempts, if

 5    any, have been made to determine whether there is any available space

 6    at a halfway house or residential reentry center (“RRC”) in Orange or

 7    Los Angeles Counties, and whether any such facilities are accepting -

 8    - or have limitations on accepting -- new residents in light of

 9    COVID-19.

10          Similarly, defendant’s vague reference to residing at a halfway

11    house fails to consider whether defendant would be in the custody of

12    any particular person at such a facility, and whether such a living

13    arrangement would provide any meaningful limitations on defendant.

14    In fact, it appears defendant is now seeking, without any explanation

15    or justification, that the Court impose a significantly less-

16    restrictive condition than the home confinement and electronic

17    monitoring condition he previously proposed in his last bail

18    application.

19          Defendant also does not provide any alternative option for

20    housing, if there are no availabilities at a halfway house or RRC at

21    this time.    Thus, the Court can presume that defendant, a twenty-year

22    resident of Southern California, has no place to live under home

23    confinement.    Although the government does not believe home

24    confinement with electronic monitoring is appropriate in this case,

25    electronic monitoring would at least provide additional oversight of

26    defendant.

27          Defendant further fails to explain how a halfway house -- which

28    is filled with other individuals who have the ability to enter and

                                             16
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 22 of 28 Page ID #:2281



 1    exit the facility freely -- is safer or better equipped to care for

 2    defendant than MCC New York, which has detailed plans to minimize the

 3    impact and spread of COVID-19 and an in-house medical staff.             Indeed,

 4    there is no reason to believe that defendant living in an

 5    unidentified halfway house or RCC with dozens of other individuals

 6    presents less of a risk of defendant contracting COVID-19 than living

 7    at MCC New York.     See Order, Cox, No. 2:19-CR-271-RFB, ECF No. 32 at

 8    8 (noting that the same COVID-19 health concerns at a detention

 9    facility would also be present at a halfway house).

10          Additionally, an RRC is not meant to house defendants on

11    pretrial release.     Rather, RRCs and halfway houses are designed to

12    help people reintegrate into society after incarceration and provide

13    substance abuse treatment or other services.          See Bureau of Prisons,

14    About Our Facilities: Completing the Transition, available at

15    https://www.bop.gov/about/facilities/residential_reentry_management_c

16    enters.jsp.    None of these circumstances apply to defendant.           And

17    defendant’s placement, if possible, at an RRC or halfway house, would

18    eliminate one space from someone else that would more appropriately

19    need to be housed at such a facility.

20          Moreover, defendant has provided no explanation as to who will

21    pay for defendant to reside at a halfway house or RRC during his

22    release.    Rather, it appears that defendant is requesting that the

23    government (Pretrial Services or Probation) pay to house him at such

24    a facility, despite the fact that defendant is currently employing at

25    least 14 different attorneys to represent him in three pending

26    criminal cases and a state bar proceeding (see CR 124 at 3) and

27    defendant still has not complied with the Court’s order that

28

                                             17
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 23 of 28 Page ID #:2282



 1    defendant repay the Federal Public Defender’s Office for the legal

 2    service they provided him last year (see CR 98 at 13; CR 94 at 9).

 3                 3.   Defendant Has Failed to Identify Additional Conditions
                        that Would Warrant Temporary Release
 4

 5          In addition to the conditions of release that the Court

 6    previously imposed on defendant, defendant now proposes the following

 7    additional conditions of release: his prior third-party surety to be

 8    replaced by Hugh Bromma, with a bond to be signed within 48 hours and

 9    filed within 72 hours; residing in a halfway house in Orange or Los

10    Angeles Counties; Pre-Trial Services to approve financial

11    transactions of $1,000 or more in advance; forthwith release; bond

12    form singed by defendant within 48 hours of release and filed within

13    72 hours; and travel restricted to and from SDNY for court

14    appearances with 24-hour notice to Pre-Trial Services.            (CR 125 at 6-

15    7.)   Defendant’s proposed additional conditions of release are wholly

16    inadequate to justify release here.6

17          In denying defendant’s prior ex parte application seeking

18    reconsideration of the Court’s order revoking defendant’s bail, this

19    Court reiterated its prior findings that: (1) there was probable

20    cause, based on voluminous evidence, that defendant committed federal

21    and state crimes; (2) defendant failed to rebut the presumption under

22    18 U.S.C. § 3148(b) that he was a danger to the community; and

23    (3) that defendant was an “ongoing danger,” which was “real and

24    palpable.”    (CR 121 at 1.)     The Order further described the Ninth

25

26          6In defendant’s previously filed ex parte application seeking
      reconsideration of bail, defendant also proposed the additional
27    conditions that he not have any bank accounts or access to funds of
      any kind without pre-approval of Pretrial Services. (CR 117 at 12.)
28    Defendant did not include these conditions in his current
      application.
                                        18
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 24 of 28 Page ID #:2283



 1    Circuit’s holding that this Court was correct in its findings.             (Id.)

 2    This Court ultimately determined that “[t]here was no basis to

 3    reconsider the Court’s earlier determination that [defendant] is a

 4    danger to the community,” and “nothing has been presented to

 5    ‘undermine’ the Court’s initial conclusion.”          (Id. at 2.)    The Court

 6    also found that defendant’s subsequent convictions on three felony

 7    counts in defendant’s New York Extortion Trial confirmed the Court’s

 8    conclusion.    (Id.)

 9          Defendant continues to ignore that this Court found he committed

10    crimes on release and was convicted of three felonies in the SDNY.

11    None of defendant’s proposed additional conditions of release would

12    mitigate defendant’s ongoing danger to the community.           In fact,

13    defendant’s claims, despite the evolving nature of the COVID-19

14    pandemic, do not negate the statutory presumption -- and proven fact

15    -- that no condition or combination of conditions will ensure the

16    safety of the community.

17          First, as this Court stated in its prior Order, § 3142(i)

18    provides for “the temporary release of the person,” however,

19    defendant’s “request is not limited to a temporary release, but

20    rather for full bail.”      (CR 121 at 2 (emphasis in original).)

21    Although this Court instructed defendant to include additional terms

22    of release in his reconsideration request, defendant again did not

23    limit his proposed release for a temporary period of time.            Section

24    3142(i), which is the primary, if not exclusive, basis upon which

25    defendant relies, by its plain language would not support defendant’s

26    indefinite release as he again seeks.

27          Second, defendant previously had a $300,000 unsecured appearance

28    bond signed by his ex-wife and her current husband.           Defendant

                                             19
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 25 of 28 Page ID #:2284



 1    proposes his surety be replaced with defendant’s “longtime friend”

 2    Hugh Bromma, the “CEO of a major investment advisory firm” with

 3    “substantial personal assets.”       (CR 125 at 6.)     Despite this Court

 4    revoking defendant’s prior bail based on probable cause defendant

 5    committed further federal and state crimes, defendant does not

 6    propose a secured bond or an increase in bail amount -- even though

 7    the surety has “substantial personal assets.”          (Id.)   Moreover,

 8    defendant’s conditions would not even require Mr. Bromma to sign and

 9    file the surety bond for 48 and 72 hours, respectively.            For the

10    reasons stated in the government’s previous opposition (CR 120 at

11    15), this Court can and should determine that defendant is a flight

12    risk.    The government does not believe defendant should be released,

13    but at a minimum this Court should substantially increase the bond,

14    require that it be secured by real assets of the surety, and should

15    not release defendant until the secured bond is formalized.

16            Third, defendant’s proposed additional condition of release that

17    Pretrial Services approve any financial transaction of $1,000 would

18    require this Court to believe defendant would comply with such a

19    condition.    Defendant tellingly does not propose any conditions that

20    would require him to initially disclose his assets, bank accounts,

21    and/or finances to Pretrial Services or the Court.           In addition to

22    the charges in the Indictment in which defendant knowingly and

23    willfully failed to comply with his financial obligations and laws,

24    defendant’s conduct on pretrial release similarly established that

25    defendant cannot be trusted to follow the law, let alone conditions

26    of release.    Moreover, the evidence this Court reviewed for

27    defendant’s bail revocation showed the lengths defendant would take

28    to avoid the $10,000 currency reporting requirement, in violation of

                                             20
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 26 of 28 Page ID #:2285



 1    federal law; nothing in defendant’s proposed condition would negate

 2    the likelihood that defendant would conduct transactions just under

 3    the $1,000 threshold.      This proposed condition simply would not

 4    prevent defendant from dissipating or hiding further assets, or

 5    engaging in other fraudulent conduct.

 6          Finally, defendant proposes a forthwith release, but fails to

 7    address any limitations on his travel or any period of quarantine to

 8    protect the public from any possible spread of COVID-19.            Considering

 9    defendant’s claims about MCC New York and New York in general, it

10    would be reckless to release defendant “forthwith” without any

11    limitations on his travel and placement in a group home.            This Court

12    should not release defendant, but if so inclined, should not do so

13    until an acceptable order detailing the conditions and circumstances

14    under which defendant would be released.

15          In sum, defendant has already proven that he is unlikely to

16    abide by the conditions of his release and will continue to commit

17    further crimes if released.       Yet, defendant has proposed conditions

18    that are unlikely to prevent any further criminal conduct, while

19    nevertheless requiring Pretrial Services to expend substantial

20    resources monitoring defendant in the interim.          Pretrial Services’

21    limited resources during this national emergency are undoubtedly

22    better suited to monitoring those defendants who have not already had

23    their bail revoked or been convicted of multiple federal felonies in

24    another district. (See CR 120 at 14 (citing United States v. Martin,

25    No. PWG-19-140-13, 2020 WL 1274857 (D. Md. Mar. 17, 2020)).)

26

27

28

                                             21
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 27 of 28 Page ID #:2286



 1          E.    Any Release Should Be Conditioned on a Health Screening and
                  Defendant’s Compliance with Government Orders Regarding
 2                COVID-19
 3          If the Court does grant defendant’s motion for reconsideration,

 4    defendant should not be released into the community until BOP and the

 5    United States Marshals are confident that defendant is not infected

 6    with COVID-19.     The White House Coronavirus Task Force is currently

 7    recommending that anyone who has traveled out of the New York

 8    metropolitan area be quarantined for fourteen days.           See CNN, White

 9    House Public Health Expert Says Anyone Who Recently Left New York

10    Should Self-Quarantine (Mar. 25, 2020), available at

11    https://www.cnn.com/2020/03/24/politics/coronavirus-new-york-self-

12    quarantine/index.html.      Thus, defendant should be placed into a

13    fourteen-day quarantine prior to his release, and BOP and United

14    States Marshals should be granted the discretion to hold defendant if

15    he exhibits any symptoms consistent with COVID-19.

16          As a result, should the Court grant defendant temporary release,

17    the government respectfully requests that the following language be

18    included in any release order:

19          As a condition precedent to release, the defendant shall
            submit to screening for COVID-19 by the Bureau of Prisons
20          and/or the United States Marshals Service. If the
            defendant is found to be exhibiting symptoms consistent
21          with COVID-19 or is confirmed to have COVID-19, the
            defendant shall not be released to the public because of
22          the danger the defendant poses to the community.

23          Should the defendant not have symptoms consistent with
            COVID-19 at the time of the release order, defendant shall
24          be placed in a fourteen-day quarantine before being
            discharged from MCC New York and then defendant shall
25          submit to screening for COVID-19 as directed by the
            Pretrial Services. Should the defendant then or thereafter
26          exhibit symptoms consistent with COVID-19, the defendant
            shall remain in quarantine or isolation as directed by
27          Pretrial Services in a form directed by Pretrial services,
            including self-isolation or self-quarantine.
28

                                             22
     Case 8:19-cr-00061-JVS Document 127 Filed 03/27/20 Page 28 of 28 Page ID #:2287



 1            During the period of pre-trial supervision, defendant shall
              comply with national, state, and local public-health orders
 2            regarding COVID-19, including California’s Executive Order
              N-33-20 (March 19, 2020) and, if applicable, the Los
 3            Angeles “Safer At Home” Order, Public Order Under City of
              Los Angeles Emergency Authority (March 19, 2020), or any
 4            other applicable local orders, depending on where defendant
              would actually reside.
 5
      IV.     CONCLUSION
 6
              This Court has already correctly determined that defendant is
 7
      ineligible for reconsideration of bail pending trial.           Accordingly,
 8
      the government respectfully requests that this Court deny defendant’s
 9
      request for reconsideration of its prior order denying defendant
10
      bail.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             23
